Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 4/28/21 is acknowledged.  Claims 21-34, 36, 38, and 40 are pending. Claims 21-28 are withdrawn.  Claims 29, 30, 34, 36, 38 and 40 have been amended.  Claims 29-34, 36, 38 and 40 are under consideration.

Objections Withdrawn
The objections to the Drawings are withdrawn in view of the amended Drawings.
The objections to Claims 29, 30, 36, 38 and 40 are withdrawn in view of the amended claims. 

Rejections Withdrawn
The rejection of Claims 29-34, 36, 38 and 40 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amended claim.

Rejections Maintained and New Grounds of Rejections

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 5/11/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30, 32, 34, 38 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 recites the limitation "in step (e) " and “the lighting” in lines 1 and 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 29 has been amended to remove reference to a lighting step (e). 
Claims 32, 34, 38 and 40 are rejected as depending from, and not clarifying, claim 30. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 29 and 30 stand rejected under 35 U.S.C. 103 as being unpatentable over Kay (Tiny plastic fingernails < http://tinyplasticfingernails.blogspot.com/2011/07/ what-i-learned-at-kiss-nails-webinar.html> available 7/7/2011; accessed 2/4/21) in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876).
Kay teaches a method of applying artificial nails on a fingernail comprising:

(b) applying said glue to an affixing surface provided on an underside contact surface of an artificial nail tip; 
(c) pressing said artificial nail tip onto the fingernail gradually from base to tip thereof to prevent air bubbles and to ensure a tight seal; and 
(d) pressing down on said artificial nail tip and said fingernail by an external pressing force until said glue layer on said affixing surface is cured and hardened (e.g. page 2).  
Kay is reasonably applying the nails under lighting (i.e. daylight or lightbulb). 
Kay does not teach the composition of the nail glue (extend gel).   This is made up for by the teachings of Doan and Tanaka et al. .
Doan teaches compositions for radiation curable nail coatings and methods of applying such radiation curable nail coatings and finishing preparations are provided (e.g. abstract). Doan teaches that the composition is useful for natural or artificial nails (e.g. paragraph 0006, 0061, 0129, 0141, 0160, 0171, Fig 2).  Doan teaches that the composition is cured by UV lamp in less than 10 minutes (e.g. paragraph 0103 and 0115). 
Doan teaches that the composition comprises:
50-75% by weight of polyurethane acrylate oligomer, 
10-25% by weight of 2-hydroxyethyl methacrylate, 
0.1-1% by weight of hydroxycyclohexyl phenyl ketone, and 
0.1-1% by weight of trimethylbenzoyl diphenylphosphine oxide (e.g. paragraph 0026). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
Doan teaches that the artificial nail/nail tip might be applied to the underlying nail using the radiation curable nail preparation (i.e. extend gel layer) (e.g. paragraph 0140). Doan does not teach the inclusion of phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide. 
Tanaka et al. teach an artificial nail composition comprising a photopolymerization initiator selected from a mixture of an acylphosphine oxide-type photopolymerization initiator and an α.-hydroxyalkylphenone-type photopolymerization initiator (e.g. abstract, paragraph 0015).  Tanaka et al. teach that the acylphosphine oxide-type photopolymerization initiator is preferably 2,4,6-trimethylbenzoyldiphenylphosphine oxide and bis(2,4,6-trimethylbenzoyl)phenylphosphine oxide, and the α.-hydroxyalkylphenone-type is preferably 1-hydroxy-cyclohexyl-phenyl-ketone (e.g. paragraph 0017, 0029, 0030, Examples).  Tanaka et al. teach that the composition causes less yellowing and has excellent internal curability (e.g. paragraph 0011; Examples).
Regarding Claims 29 and 30, it would have been obvious to one of ordinary skill in the art at the time of filing to include phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide in the composition of Doan, and select the composition of Doan for use in the method of Kay.  Regarding the phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide, it would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  Both of the compositions of Doan and Tanaka are useful as UV curable nail compositions. "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order .

Claims 31 and 32 stand rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876) as applied to Claims 29 and 30 above, and further in view of Chang (US 6,394,100; 2002).
Regarding Claim 29 and 30 the teachings of Kay, Doan, and Tanaka et al. are described supra.  They do not teach a step of filing the underside of the artificial nail to form a rough affixing surface.  This is made up for by the teachings of Chang et al. 
Chang teaches an artificial nail tip having a textured bottom surface (e.g. abstract; Figure 3).  Chang teaches that the bottom surface is textured to enhance adhesion of the adhesive layer, so that when removed the adhesive layer stays on the artificial nail leaving no residue on the 
Regarding Claims 31 and 32, it would have been obvious to one of ordinary skill in the art at the time of filing to include a step of filing the underside of the artificial nail to form a rough affixing surface as taught by Chang et al. in the method of Kay, Doan and Tanaka.  Kay and Doan teach nail tips, but do not provide details as to the structure of the nail tip.  One of ordinary skill in the art would have been motivated to file the underside of the artificial nail tip in order to obtain the benefits of enhanced adhesion of the adhesive layer, so that when removed the adhesive layer stays on the artificial nail leaving no residue on the natural nail, as taught by Chang (column 3, lines 10-33; column 4, lines 22-27).  One of ordinary skill in the art would have predicted success in selecting a nail tip having a rough affixing surface as all of Kay, Doan, Tanaka and Chang are directed to nail compositions including artificial nail tips.

Claims 33 and 34 stand rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876) as applied to Claims 29 and 30 above, and further in view of Nails at Panache (<https://nailsatpanache.wordpress.com/2013/05/15/do-it-yourself-acrylic-part-2/> available 5/15/2013; accessed 2/5/21). 
Regarding Claim 29 and 30 the teachings of Kay, Doan, and Tanaka et al. are described supra.  They do not teach the steps of applying a pH bonder, and non-acidic gel primer before application of the extend gel layer.  This is made up for by the teachings of Nails at Panache. 
Nails at Panache teaches a step of applying a nail dehydrator to pH balance the nail plate (i.e. pH bonder) followed by application of a nail primer before application of acrylic nails.  
Regarding Claims 33 and 34, it would have been obvious to one of ordinary skill in the art at the time of filing to include the steps of applying a pH bonder, and non-acidic gel primer before application of the extend gel layer as taught by Nails at Panache in the method of Kay, Doan and Tanaka.  One of ordinary skill in the art would have been motivated to include both compositions order to obtain the benefits of enhanced adhesion of the adhesive layer, as taught by Nails at Panache (e.g. page 2).  One of ordinary skill in the art would have predicted success in selecting both the pH bonder and non-acidic gel primer as all of Kay, Doan, Tanaka and Nails at Panache are directed to nail compositions including artificial nails. 
	
Claim 36 stands rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045) and Tanaka et al. (US 2010/0008876), as applied to Claims 29 and 30 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
Regarding Claims 29 and 30, the teachings of Kay, Doan, and Tanaka are described supra.  They do not teach a topcoat or the ingredients therein. This is made up for by the teachings of Daily Charme. 
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, 
Regarding Claim 36, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the method of Kay, Doan, and Tanaka.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as nail treatments and one of ordinary skill would have been motivated in order to provide the benefits of a durable, long lasting high shine finish as taught by Daily Charme.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976). 


Claim 38 stands rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876 and Chang (US 6,394,100; 2002), as applied to Claims 31 and 32 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
Regarding Claims 31 and 32, the teachings of Kay, Doan, Tanaka, and Chang are described supra.  They do not teach a topcoat or the ingredients therein. This is made up for by the teachings of Daily Charme. 
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, PETMP, and polyether-modified polysiloxane (e.g. page 1).  Regarding the concentrations of the ingredients, Daily Charme is silent, however it is obvious to optimize within prior art conditions or through routine experimentation.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to vary the component concentrations through routine experimentation to arrive at the concentrations of claim 38 in order to optimize the resulting product. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
.

Claim 40 stands rejected under 35 U.S.C. 103 as being unpatentable over Kay in view of Doan (US 2015/0224045), Tanaka et al. (US 2010/0008876) and Nails at Panache, as applied to Claims 33 and 34 above, and further in view of Daily Charme (Daily Charme Diamond Shine No-Wipe Gel Top Coat, <https://dailycharme.com/products/daily-charme-diamond-shine-gel-top-coat#!#shopify-product-reviews> prior to 12/20/17).
Regarding Claims 33 and 34, the teachings of Kay, Doan, Tanaka, and Nails at Panache are described supra.  They do not teach a topcoat or the ingredients therein. This is made up for by the teachings of Daily Charme. 
Daily Charme teaches a no-wipe gel top coat specially formulated to offer a durable, long lasting high shine finish (e.g. page 1). Daily Charme teaches that the composition comprises polyurethane acrylate, 2-hydroxyethyl methacrylate, di-trimethylolpropane tetraacrylate, 
Regarding Claim 40, it would have been obvious to one of ordinary skill in the art at the time of filing to include the top coat of Daily Charme in the method of Kay, Doan, and Tanaka.  It would have been obvious to one of ordinary skill in the art at the time of the instant invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results.  All of the compositions are useful as nail treatments and one of ordinary skill would have been motivated in order to provide the benefits of a durable, long lasting high shine finish as taught by Daily Charme.  “When a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious”. KSR v.  Teleflex, 127 S,Ct. 1727, 1740 (2007)(quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976).


Response to Arguments
Applicant's arguments filed 4/28/21 have been fully considered but they are not persuasive. 
Applicant argues on page 10 that Doan does not teach the claimed weight ratios because the citation used by the Examiner refers to a polymeric photochemical system and not to the radiation curable nail composition.  Applicant continues that, based on the calculations of the total composition, the maximum amount of hydroxycyclohexyl phenyl ketone is 0.8% by weight and the maximum amount of trimethylbenzoyl diphenylphosphine oxide in the radiation curable nail preparation is 0.8% by weight, which are below the claimed range.  This is not found persuasive.  The instant claim 29 recites, “…wherein said extend gel includes…” and does not define the concentrations in terms of total weight of the extend gel.  This reads on a composition, such as Doan, which comprises a polymeric photochemical component comprising the claimed ingredients and amounts.  The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps (see MPEP 2111.03). In addition, even if using the calculations of Applicant, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. In the instant case, 0.8% hydroxycyclohexyl phenyl ketone and trimethylbenzoyl diphenylphosphine oxide and 1% are expected to have the same affixing and gelling qualities.
Applicant further argues on page 11-12 that Tanaka teaches phenylbis(2,4,6-trimethylbenzoyl)phosphine oxide as an ingredient in an artificial nail composition, not in a nail glue, not in an extend gel, nor in an adhesive composition. This is not found persuasive.  Tanaka .  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case the claims are met as described supra by the teachings of Kay, Doan, and Tanaka.  
Accordingly, the rejections are maintained. 

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE PLOURDE BABSON whose telephone number is (571)272-3055.  The examiner can normally be reached on M-Th 8-4:30; F 8-12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619